            Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


STEVE SCHNIPPER INDIVIDUAL 401(K)
CUST,                                                 Civil Action No.

                      Plaintiff,                      COMPLAINT FOR VIOLATIONS
                                                      OF THE FEDERAL SECURITIES
       v.                                             LAWS


 GARRISON CAPITAL, INC., JOSEPH                       JURY TRIAL DEMANDED
 TANSEY, BRIAN CHASE, CECIL
 MARTIN, JOE MOREA, and MATTHEW
 WESTWOOD,

                      Defendants.



       Plaintiff Steve Schnipper Individual 401(k) Cust (“Plaintiff”) by and through his

undersigned attorneys, brings this action on behalf of himself, and alleges the following based

upon personal knowledge as to those allegations concerning Plaintiff and, as to all other matters,

upon the investigation of counsel, which includes, without limitation: (a) review and analysis of

public filings made by Garrison Capital, Inc. (“Garrison Capital” or the “Company”) and other

related parties and non-parties with the United States Securities and Exchange Commission

(“SEC”); (b) review and analysis of press releases and other publications disseminated by certain

of the Defendants (defined below) and other related non-parties; (c) review of news articles,

shareholder communications, and postings on the Company’s website concerning the Company’s

public statements; and (d) review of other publicly available information concerning Garrison

Capital and the Defendants.
            Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 2 of 14




                                  SUMMARY OF THE ACTION

       1.        This is an action brought by Plaintiff against Garrison Capital and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15.U.S.C. §§

78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed

merger of the Company with Portman Ridge Finance Corporation (“Portman”) (the “Proposed

Transaction”).

       2.        On June 24, 2020, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Portman, pursuant to which Garrison Capital stockholders will

receive a combination of (i) $19.1 million in cash (approximately $1.19 per share) from Portman;

(ii) Portman shares valued at 100% of Portman’s net asset value per share at the time of closing

of the transaction in an aggregate number equal to Garrison Capital’s net asset value at closing

minus the $19.1 million of Portman cash merger consideration; and (iii) an additional cash

payment from Sierra Crest, the external adviser to Portman, of $5.0 million in the aggregate, or

approximately $0.31 per share.

       3.        On September 1, 2020, in order to convince the Company’s shareholders to vote

in favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete

and misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections

14(a) and 20(a) of the Exchange Act.

       4.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Garrison Capital and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act

and Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to




                                                   2
             Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 3 of 14




Garrison Capital shareholders before the vote on the Proposed Transaction or, in the event the

Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.            In addition, the

Company’s stock trades on the New York Stock Exchange (“NYSE”), which is headquartered in

this District.

                                          THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a common shareholder of

Garrison Capital.

        9.       Defendant Garrison Capital is incorporated under the laws of the Delaware, with

its principle executive offices located at 1290 Avenue of the Americas, Suite 914, New York,

NY 10014. The Company’s common stock trades on the NASDAQ under the symbol “GARS.”




                                                  3
          Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 4 of 14




       10.     Defendant Joseph Tansey (“Tansey”) is and has been the Chairman of the Board

and Garrison Capital’s Chief Executive Officer at all times during the relevant time period.

       11.     Defendant Brian Chase (“Chase”) is and has been a director of Garrison Capital at

all times during the relevant time period.

       12.     Defendant Cecil Martin (“Martin”) is and has been a director of Garrison Capital

at all times during the relevant time period.

       13.     Defendant Joe Morea (“Morea”) is and has been a director of Garrison Capital at

all times during the relevant time period.

       14.     Defendant Matthew Westwood (“Westwood”) is and has been a director of

Garrison Capital at all times during the relevant time period.

       15.     Defendants Tansey, Chase, Martin, Morea, and Westwood are collectively

referred to herein as the “Individual Defendants.”

       16.     The Individual Defendants, along with Defendant Garrison Capital, are

collectively referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       17.     Defendant Garrison Capital is an externally managed, non-diversified, closed-end

management Investment Company that has elected to be treated as a business development

company under the Investment Company Act of 1940. Garrison Capital is managed by its

investment adviser, Garrison Capital Advisers LLC, an affiliate of Garrison Investment Group,

and a registered investment adviser under the Investment Advisers Act of 1940 which provides

the resources and expertise of the investment professionals at Garrison Investment Group.




                                                   4
         Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 5 of 14




                    The Company Announces the Proposed Transaction

       18.    On June 24, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       NEW YORK, June 24, 2020 (GLOBE NEWSWIRE) -- Garrison Capital Inc.
       (Nasdaq: GARS) (“GARS”) and Portman Ridge Finance Corporation (“PTMN”)
       (Nasdaq: PTMN) announced today that they have entered into a definitive
       agreement under which GARS will merge with and into PTMN, a business
       development company managed by Sierra Crest Investment Management LLC
       (“Sierra Crest”), an affiliate of BC Partners Advisors L.P. (“BC Partners”) and
       LibreMax Capital LLC. The transaction is the result of the previously announced
       review of strategic alternatives by GARS and has been approved by a unanimous
       vote of the Board of Directors of GARS (on the unanimous recommendation of
       the Special Committee of the Board of Directors of GARS) and the Board of
       Directors of PTMN.

                                        *       *         *

       Under the terms of the proposed transaction, GARS stockholders will receive a
       combination of (i) $19.1 million in cash (approximately $1.19 per share) from
       PTMN; (ii) PTMN shares valued at 100% of PTMN’s net asset value per share at
       the time of closing of the transaction in an aggregate number equal to GARS’ net
       asset value at closing minus the $19.1 million of PTMN cash merger
       consideration; and (iii) an additional cash payment from Sierra Crest, the external
       adviser to PTMN, of $5.0 million in the aggregate, or approximately $0.31 per
       share. GARS’ stockholders will receive value per share of approximately 105% of
       GARS’ net asset value per share from PTMN and Sierra Crest (based on March
       31, 2020 net asset values per share of both GARS’ and PTMN’s stock and the
       aggregate value of cash consideration). Assuming a transaction based on
       respective March 31, 2020 net asset values for GARS ($105.7 million, or $6.59
       per share) and PTMN ($120.4 million, or $2.69 per share), adjusted for expected
       transaction expenses, and PTMN’s closing price on June 23, 2020 of $1.25, the
       transaction (including the additional cash payment from Sierra Crest of $0.31 per
       share) currently values GARS shares at approximately $3.97 per share, which
       represents 62% of GARS’ March 31, 2020 net asset value (adjusted for expected
       transaction expenses) and a 43% premium to GARS’ closing price on June 23,
       2020.

       The exchange ratio for the stock component of the merger will be determined by
       the net asset value of GARS and PTMN as of the closing, calculated as of 5:00
       p.m. New York City time on the day prior to the closing of the transaction. In
       addition to approval by GARS’ and PTMN’s respective stockholders, the closing




                                                5
         Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 6 of 14




       of the merger is subject to customary conditions. The parties currently expect the
       transaction to be completed in the fourth calendar quarter of 2020.

       “After a robust and thorough strategic alternatives process conducted by the
       Board of Directors, we believe this transaction is an excellent result for the GARS
       stockholders, along with continuing the growth objective and value creation for
       PTMN stockholders,” said Joseph Tansey, Chairman and Chief Executive Officer
       of GARS. “In addition to a significant cash consideration component, we believe
       the continued ownership of PTMN stock and their affiliation with the BCP Credit
       team and the overall BC Partners platform will provide stockholders with
       enhanced value and significant future upside.”

       “We are very excited to merge Garrison Capital Inc. with Portman Ridge Finance
       Corporation, as it represents the continued execution of our vision for
       consolidation in the BDC space and is expected to be an accretive transaction for
       GARS and PTMN stockholders. With the combined entity being almost double
       the size of either current company, we believe stockholders will benefit from
       larger scale and hold sizes on the investment portfolio side, a reduction in per
       share public company costs and increased trading liquidity in the equity,” said
       Ted Goldthorpe, President and Chief Executive Officer of PTMN and Head of BC
       Partners Credit.

       Transaction Advisors

       Keefe, Bruyette & Woods, A Stifel Company served as exclusive financial advisor
       to the Special Committee of GARS’ Board of Directors. Proskauer Rose LLP
       served as counsel to GARS and Eversheds Sutherland (US) LLP served as
       counsel to the Special Committee of GARS’ Board of Directors. Simpson
       Thacher & Bartlett LLP served as counsel to PTMN.

                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       19.     On September 1, 2020, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       20.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s



                                               6
          Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 7 of 14




shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding Management’s Financial Projections

       21.       The Proxy Statement notes that the Company’s management prepared financial

and operating forecasts and projections which were provided to Keefe, Bruyette & Woods

(“KBW”) that were used and relied upon by KBW at the direction of such management in

connection with KBW’s financial opinion. However, the Proxy Statement fails to disclose any

information concerning said projections prepared by the Company’s management.

       22.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding KBW’S Financial Opinion

       23.      The Proxy Statement contains the financial analyses and opinion of KBW

concerning the Proposed Transaction, but fails to provide material information concerning such.

       24.      With respect to KBW’s Selected Companies Analysis, the Proxy Statement fails to

disclose: (i) the latest 12 months (“LTM”) net investment income per share (“NII”) for the

companies selected for the analysis; and (ii) the market performance for each of the companies

selected for the analysis.

       25.      With respect to KBW’s Selected Transactions Analysis—BDCs, the Proxy

Statement fails to disclose: (i) the respective transaction dates and the transaction consideration

value paid for each acquired company; (ii) Price to NAV per share of each acquired company;

and (iii) Price to LTM NII per share of each acquired company.




                                                 7
         Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 8 of 14




       26.     With respect to KBW’s Dividend Discount Analysis of GARS, the Proxy

Statement fails to disclose: (i) the potential dividends used by KBW in the analysis; (ii) the

terminal values used by KBW in the analysis; (iii) the estimated total assets, tangible common

equity, and net income used by KBW in the analysis; (iv) the basis for KBW’s application of the

the present value of the estimated future dividends of GARS over the period from the assumed

closing date of the proposed transaction through December 31, 2023; and (v) the inputs and

assumptions underlying KBW’s usage of implied terminal values for GARS calculated by

applying a terminal dividend yield range of 17.0% to 9.0% to GARS’ estimated fiscal year 2023

dividends, as well as, terminal multiple range of 0.4x to 1.0x to GARS’ estimated NAV per share

as of December 31, 2023.

       27.     With respect to KBW’s Dividend Discount Analysis of PTMN, the Proxy

Statement fails to disclose: (i) the potential dividends used by KBW in the analysis; (ii) the

terminal values used by KBW in the analysis; (iii) the estimated total assets, tangible common

equity, and net income used by KBW in the analysis; (iv) the basis for KBW’s application using

two methodologies, one based on December 31, 2023 estimated NAV per share multiples and the

other based on fiscal year 2023 estimated dividend yields; and (v) the inputs and assumptions

underlying KBW’s selection of the range of discount rates ranging from 20.0% to 20.5%.

       28.     The Proxy Statement fails to disclose the amount of fees paid by Portman to

KBW during the two years preceding the date of KBW’s opinion. KBW provided investment

banking and financial advisory services to Portman (formerly named KCAP Financial, Inc. prior

to April 1, 2019) and received compensation for such services. KBW also acted as (i) financing

advisor in KCAP’s March 2018 credit facility, (ii) financial advisor to KCAP in connection with

its December 2018 sale of certain of its asset management subsidiaries, and (iii) financial advisor




                                                8
           Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 9 of 14




to Portman in connection with its April 2019 externalization of advisor transaction.

        29.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        30.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                    Material False and Misleading Statements or Material
                 Misrepresentations or Omissions Regarding the Sales Process

        31.     The Proxy Statement contains information regarding the background of the sales

process leading up to the Proposed Transaction, but fails to provide material information

concerning such.

        32.     For instance, the Proxy Statement notes that a Garrison Capital Special

Committee was established in April 2020, but does not disclose why this was not done earlier,

when the process for seeking alternatives began in October 2019.

        33.     Next, the Proxy Statement fails to disclose why the Garrison Capital Special

Committee didn't obtain its own financial advisor instead of enlisting the Board’s financial

advisor.

        34.     Without the above described information, the Company’s shareholders are unable



                                                9
           Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 10 of 14




to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          38.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information



                                                     10
         Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 11 of 14




regarding, among other things, the financial projections for the Company.

       39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       40.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       41.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       42.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they




                                               11
           Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 12 of 14




were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          43.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          44.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of Garrison Capital within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Garrison Capital, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

          47.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to



                                                  12
         Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 13 of 14




and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       49.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 13
         Case 1:20-cv-07838-ALC Document 1 Filed 09/23/20 Page 14 of 14




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 23, 2020                                      Respectfully submitted,


                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 14
